    Case: 1:17-cv-02849 Document #: 283 Filed: 07/13/20 Page 1 of 1 PageID #:9920




                                 UNITED STATES DISTRICT COURT
                                       Northern District of Illinois
                                       219 South Dearborn Street
                                         Chicago, Illinois 60604

Thomas G. Bruton                                                                   312-435-5670
Clerk



Date: 7/13/2020                                          Case Number: 17 C 2849

Case Title: Julka et al v. Butler Illinois School Di     Judge: Kennelly


              DOCUMENT REMOVED DUE TO REASON(S) CHECKED BELOW


✔         Document entered in error.

         Document withdrawn or removed per court order of 6/18/2020

         Incorrect document linked.

         Other:

         Removed per IOP30(b).




                                                         Thomas G. Bruton, Clerk

                                                         By: /s/ Melissa Astell
                                                            Deputy Clerk




Rev. 11/29/2016
